Case: 21-60467     Document: 00516159872         Page: 1     Date Filed: 01/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-60467                        January 10, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk

   Christy Poon-Atkins,

                                                           Plaintiff—Appellant,

                                       versus

   Sammy M. Sappington; Wal-Mart Stores East, L.P.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:19-CV-269


   Before Smith, Stewart, and Graves, Circuit Judges..
   Per Curiam:*
          Plaintiff Christy Poon-Atkins filed this lawsuit on April 19, 2019, to
   recover for a motor vehicle accident at the intersection of Grants Ferry Road,
   Highway 471, and the entrance of Ambiance subdivision in Brandon,
   Mississippi. Her vehicle was struck by a car driven by defendant Sammy M.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60467      Document: 00516159872           Page: 2    Date Filed: 01/10/2022




                                     No. 21-60467


   Sappington, who at the time was a Wal-Mart employee. Plaintiff asserts
   claims for negligence, negligence per se, and negligent infliction of emotional
   distress against Sappington and Wal-Mart.
          Defendants later issued interrogatories, requests for admissions, and
   requests for documents to the plaintiff, but she failed to timely respond.
   Plaintiff’s counsel then withdrew, and plaintiff notified the district court that
   she would proceed pro se. The defendants re-sent their discovery requests
   on March 27, 2020. In their requests for admissions, defendants asked
   plaintiff to admit that: (i) she “failed to yield the right-of-way to . . .
   Defendant Sappington;” (ii) “Sappington [was] not at fault for the subject
   accident”; and (ii) she is not entitled to any damages or recovery whatsoever
   as a result of the allegations in the Complaint.” Plaintiff never responded to
   these discovery requests. A year after plaintiff’s response was due, the
   defendants moved for summary judgment, asserting that plaintiff’s failure to
   respond to the requests for admissions deems all requests admitted.
          The district court granted summary judgment. Although the district
   court expressed “symapth[y]” for plaintiff as a pro se litigant, it held that
   Federal Rule of Civil Procedure 36 “unambiguously” requires dismissal for
   plaintiff’s failure to respond the defendants’ admissions requests. Plaintiff
   timely appealed, and we have jurisdiction under 28 U.S.C. § 1291.
          “We review a grant of summary judgment de novo, viewing all
   evidence in the light most favorable to the nonmoving party and drawing all
   reasonable inferences in that party’s favor.” Pierce v. Dep’t of the Air Force,
   512 F.3d 184, 186 (5th Cir. 2007) (citation omitted). “Questions of law are
   reviewed de novo.” Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009)
   (citation omitted). “[S]ummary judgment is proper if the pleadings,
   depositions, answers to interrogatories, and admissions on file, together with
   the affidavits, if any, show that there is no genuine issue as to any material




                                          2
Case: 21-60467      Document: 00516159872          Page: 3    Date Filed: 01/10/2022




                                    No. 21-60467


   fact and that the moving party is entitled to a judgment as a matter of law.”
   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (internal quotation marks
   omitted).
          Rule 36 governs requests for admissions; it allows parties to serve
   written requests for admissions to opposing parties. A matter admitted under
   rule 36 “is conclusively established unless the court, on motion, permits the
   admission to be withdrawn or amended.” FED. R. CIV. P. 36(b). Rule 36 gives
   parties thirty days to respond to a request for admission, and the rule provides
   that an untimely response is deemed an admission. See FED. R. CIV. PROC.
   36(a)(3). Courts have long recognized that summary judgment is proper
   where a party fails to respond to Rule 36 admissions requests on material
   facts. E.g., Hulsey v. State of Texas, 929 F.2d 168, 171 (5th Cir. 1991). Rule
   56(c) specifies that “admissions on file” can be an appropriate basis for
   granting summary judgment. FED. R. CIV. PROC. 56(c). A party who makes
   an admission, whether express or by default, is bound by that admission for
   summary judgment purposes—not even contrary evidence can overcome an
   admission at the summary judgment stage. In re Carney, 258 F.3d 415, 420
   (5th Cir. 2001). Instead, the proper course for a litigant that wishes to avoid
   the consequences of failing to timely respond to rule 36 requests for
   admissions is to move the court to amend or withdraw the default admissions
   in accordance with the standard outlined in rule 36(b). Id.
          Plaintiff Poon-Atkins did not respond to the requests for admissions
   at any time during the litigation below, much less within thirty days after they
   were served. She likewise did not move to withdraw or otherwise amend the
   deemed admissions, which went to the heart of her claims against both
   defendants. And when defendants moved for summary judgment on these
   grounds, Poon-Atkins did not argue that her failure to respond resulted from
   oversight; did not dispute having received the requests; did not seek to
   withdraw her deemed admissions; and did not immediately respond to



                                          3
Case: 21-60467      Document: 00516159872           Page: 4     Date Filed: 01/10/2022




                                     No. 21-60467


   defendants’ requests. Instead, she contends that contrary evidence—namely
   a police report—rebuts her admission. But rule 36 admissions “are
   conclusive as to the matters admitted, [and] they cannot be overcome at the
   summary judgement stage by contradictory affidavit testimony or other
   evidence in the summary judgment record.” In re Carney, 258 F.3d at 420.
   Poon-Atkins’ failure to respond to the defendants’ requests for admissions
   means that the matters are deemed admitted. Those deemed admissions thus
   conclusively established that she failed to yield the right-of-way to
   Sappington, and that her “negligence was the sole, proximate cause of the
   subject accident.” With those admissions, Poon-Atkins could not prove the
   essential elements of any of her claims, and thus there was no genuine dispute
   that the defendants were entitled to summary judgment.
          We have applied rule 36(b) equally and consistently to represented
   and pro se parties alike, and we have refused to overlook a party’s disregard
   for deadlines regardless of that party’s status. E.g., Hill v. Breazeale, 197 F.
   App’x 331, 337 (5th Cir. 2006) (“The requests for admissions that [the pro
   se plaintiff] failed to timely respond to concerned essential issues of his claim.
   These deemed admissions conclusively establish that the defendants engaged
   in no [wrongdoing].”); Birl v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981)
   (citations omitted). (noting that a pro se party “acquires no greater rights
   than a litigant represented by lawyer,” and instead “acquiesces in and
   subjects [her]self to the established rules of practice and procedure”). We
   AFFIRM the judgment below.




                                           4